ORDER
Richard Warren used a classic Ponzi scheme in trying to defraud a hedge fund out of $25 million. The fund manager jumped at the chance to earn a return of 80 to 100 percent in a few weeks by investing in what Warren described as a no-risk program overseen by the Federal Reserve. The fund got its money back only after federal investigators intervened. Eventually a jury found Warren guilty on 11 counts of wire fraud, see 18 U.S.C. § 1343, *460and the district court sentenced him to a total of 200 months in prison. Warren, who is pro se, argues in this direct appeal that the district court lacked both personal and subject-matter jurisdiction because he is a “citizen of GOD’s Kingdom and not of Earth.” He made the same frivolous argument 42 times in papers filed in the district court, to no avail. District courts have subject-matter jurisdiction over any indictment charging a federal crime, 18 U.S.C. § 3231; United States v. Roberts, 534 F.3d 560, 568 (7th Cir.2008); United States v. Hernandez, 330 F.3d 964, 977-78 (7th Cir.2003), as well as personal jurisdiction over any defendant brought before the court to answer an indictment, United States v. Burke, 425 F.3d 400, 408 (7th Cir.2005); United States v. Jones, 983 F.2d 1425, 1428 n. 6 (7th Cir.1993). And since Warren raises no other challenge to his convictions or sentence, the judgment of the district court is
AFFIRMED.